UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1252



GULAM SAMAD NOORY,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-425-643)


Submitted:   October 17, 2005            Decided:   December 27, 2005


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion


Michael E. Hadeed, Miguel Rodriquez Rivera, BECKER, HADEED, KELLOGG
& BERRY, P.C., Springfield, Virginia, for Petitioner. Paul J.
McNulty, United States Attorney, Anita C. Snyder, Assistant United
States Attorney, Alexandria, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gulam Samad Noory, a native and citizen of Afghanistan,

petitions for review of an order of the Board of Immigration

Appeals     affirming    the    Immigration    Judge’s      denial   of    his

applications for asylum and withholding of removal.

            To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”         INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that Noory fails to show that the evidence compels a

contrary result. Having failed to qualify for asylum, Noory cannot

meet the higher standard to qualify for withholding of removal.

Chen   v.   INS,   195   F.3d   198,    205   (4th   Cir.   1999);   INS    v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

            Accordingly,   we    deny   the   petition   for   review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                   - 2 -